
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.46


SUBSIDIARY GUARANTY


Dated as of November 5, 2003

From

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

in favor of

THE NOTEHOLDERS REFERRED TO IN
THE GUARANTEED NOTES REFERRED TO HEREIN

--------------------------------------------------------------------------------


T A B L E    O F    C O N T E N T S


Section


--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

Section 1.   Guaranty; Limitation of Liability   1
Section 2.
 
Guaranty Absolute
 
2
Section 3.
 
Waivers and Acknowledgments
 
3
Section 4.
 
Subrogation
 
3
Section 5.
 
Payments Free and Clear of Taxes, Etc.
 
4
Section 6.
 
Representations and Warranties
 
5
Section 7.
 
Covenants
 
6
Section 8.
 
Amendments, Guaranty Supplements, Etc.
 
6
Section 9.
 
Notices, Etc.
 
6
Section 10.
 
No Waiver; Remedies
 
7
Section 11.
 
Right of Set-off
 
7
Section 12.
 
Indemnification
 
7
Section 13.
 
Subordination
 
7
Section 14.
 
Continuing Guaranty; Assignments under the Guaranteed Notes
 
8
Section 15.
 
Execution in Counterparts
 
8
Section 16.
 
Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
 
9
Exhibit A—Guaranty Supplement
 
 

--------------------------------------------------------------------------------


SUBSIDIARY GUARANTY


        SUBSIDIARY GUARANTY dated as of November 5, 2003 made by the Persons
listed on the signature pages hereof under the caption "Subsidiary Guarantors"
and the Additional Guarantors (as defined in Section 8(b)) (such Persons so
listed and the Additional Guarantors being, collectively, the "Guarantors" and,
individually, each a "Guarantor") in favor of the holders of each of the
Guaranteed Notes referred to below (the "Guaranteed Noteholders" and, together
with the administrative agents and, if applicable, collateral agents, referred
to in each such Guaranteed Note, the "Guaranteed Noteholder Parties").

        PRELIMINARY STATEMENT. Aegis Communications Group, Inc., a Delaware
corporation (the "Company"), has issued: (a) its Secured Promissory Note dated
as of November 5, 2003 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the "DB Secured Note") in the amount of
$14,087,352.00 to the order of Deutsche Bank AG London acting through DB
Advisors, LLC ("DB") and (b) its Secured Promissory Note dated as of November 5,
2003 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the "Essar Secured Note" and, together with the DB Secured Note,
the "Guaranteed Notes") in the amount of $14,143,815.00 to the order of Essar
Global Limited ("Essar" and, together with DB, the "Initial Guaranteed
Noteholders"). Capitalized terms used and not defined herein shall have the
meaning specified in the Guaranteed Notes.

        Each Guarantor may receive, directly or indirectly, a portion of the
proceeds of the proceeds of the Guaranteed Notes and will derive substantial
direct and indirect benefits from the transactions contemplated by the
Guaranteed Notes. It is a condition precedent to the purchase by the Initial
Guaranteed Noteholders of the Guaranteed Notes that each Guarantor shall have
executed and delivered this Guaranty.

        NOW, THEREFORE, in consideration of the premises and in order to induce
the Initial Guaranteed Noteholders to purchase the Guaranteed Notes, each
Guarantor, jointly and severally with each other Guarantor, hereby agrees as
follows:

        Section 1.    Guaranty; Limitation of Liability.    (a) Each Guarantor
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of each
other Guarantor and the Company (collectively, the "Loan Parties") now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the "Guaranteed Obligations"), and agrees to pay any and all
expenses (including, without limitation, reasonable fees and out-of-pocket
expenses of counsel) incurred by any Administrative Agent or any other
Guaranteed Noteholder Party in enforcing any rights under this Guaranty or any
other Loan Document. Without limiting the generality of the foregoing, each
Guarantor's liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any
Guaranteed Noteholder Party under or in respect of the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party.

        (b)   Each Guarantor, and by its acceptance of this Guaranty, each
Administrative Agent and each other Guaranteed Noteholder Party, hereby confirms
that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law (as hereinafter defined), the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
each Administrative Agent, the other Guaranteed Noteholder Parties and the
Guarantors hereby irrevocably agree that the Obligations of each Guarantor under
this Guaranty at any time shall be limited to the maximum amount as will result
in the Obligations of such Guarantor under

--------------------------------------------------------------------------------


this Guaranty not constituting a fraudulent transfer or conveyance. For purposes
hereof, "Bankruptcy Law" means any Insolvency Proceeding or any proceeding of
the type referred to in Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

        (c)   Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Guaranteed
Noteholder Party under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Guaranteed Noteholder Parties under or in respect of the Loan Documents.

        Section 2.    Guaranty Absolute.    Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Guaranteed Noteholder Party with respect thereto. The Obligations of each
Guarantor under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Loan Party under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Company or any other Loan Party or
whether the Company or any other Loan Party is joined in any such action or
actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

        (a)   any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

        (b)   any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

        (c)   any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

        (d)   any manner of application of Collateral or any other collateral,
or proceeds thereof, to all or any of the Guaranteed Obligations, or any manner
of sale or other disposition of any Collateral or any other collateral for all
or any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;

        (e)   any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries;

        (f)    any failure of any Guaranteed Noteholder Party to disclose to any
Loan Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party now or hereafter known to such Guaranteed Noteholder Party (each Guarantor
waiving any duty on the part of the Guaranteed Noteholder Parties to disclose
such information);

        (g)   the failure of any other Person to execute or deliver this
Guaranty, any Guaranty Supplement (as hereinafter defined) or any other guaranty
or agreement or the release or

2

--------------------------------------------------------------------------------




reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

        (h)   any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Guaranteed Noteholder Party that might otherwise constitute a defense available
to, or a discharge of, any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Guaranteed Noteholder Party or any other
Person upon the insolvency, bankruptcy or reorganization of the Company or any
other Loan Party or otherwise, all as though such payment had not been made.

        Section 3.    Waivers and Acknowledgments.    (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Guaranteed Noteholder Party protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Loan Party or any other Person or any Collateral.

        (b)   Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

        (c)   Each Guarantor hereby unconditionally and irrevocably waives (i)
any defense arising by reason of any claim or defense based upon an election of
remedies by any Guaranteed Noteholder Party that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any Collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Obligations
of such Guarantor hereunder.

        (d)   Each Guarantor acknowledges that the Collateral Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Collateral Agent and the other Guaranteed Noteholder Parties against such
Guarantor of any deficiency after such nonjudicial sale and any defense or
benefits that may be afforded by applicable law.

        (e)   Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Guaranteed Noteholder Party to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party or any of its Subsidiaries now or hereafter known by such
Guaranteed Noteholder Party.

        (f)    Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 2 and this Section 3
are knowingly made in contemplation of such benefits.

        Section 4.    Subrogation.    Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Company, any other Loan Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of such
Guarantor's Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Guaranteed

3

--------------------------------------------------------------------------------


Noteholder Party against the Company, any other Loan Party or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Company, any other Loan Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the payment in full in cash
of the Guaranteed Obligations and all other amounts payable under this Guaranty,
such amount shall be received and held in trust for the benefit of the
Guaranteed Noteholder Parties, shall be segregated from other property and funds
of such Guarantor and shall forthwith be paid or delivered to each
Administrative Agent pro rata in accordance with the amount of principal
outstanding under each Guaranteed Note, in the same form as so received (with
any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, by each Administrative Agent pro rata to each
applicable Guaranteed Noteholder according to the interests of such Guaranteed
Noteholder in and to the principal outstanding at such time under the applicable
Guaranteed Note, or as otherwise may be specified pursuant to the terms of the
Loan Documents, or to be delivered to the Collateral Agent and held as
Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) any Guarantor shall make payment to any
Guaranteed Noteholder Party of all or any part of the Guaranteed Obligations and
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, the Guaranteed Noteholder Parties
will, at such Guarantor's request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Obligations resulting from such payment made by
such Guarantor pursuant to this Guaranty.

        Section 5.    Payments Free and Clear of Taxes, Etc.    (a) Any and all
payments made by any Guarantor under or in respect of this Guaranty or any other
Loan Document shall be made free and clear of and without deduction for any and
all present or future taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding, any tax imposed by any jurisdiction or by any
political subdivision or taxing authority thereof or therein (i) measured by or
based on the net income or net profits of a Guaranteed Noteholder, or (ii) to
the extent that such tax results from a change in the circumstances of the
Guaranteed Noteholder, including a change in the residence, place of
organization, or principal place of business of the Guaranteed Noteholder, or a
change in the branch or lending office of the Guaranteed Noteholder
participating in the transactions set forth herein) and all interest, penalties
or similar liabilities with respect thereto (all such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges being referred to
collectively as "Taxes"). If any Guarantor shall be required by law to deduct
any Taxes from or in respect of any sum payable under or in respect of this
Guaranty or any other Loan Document to any Guaranteed Noteholder Party, (i) the
sum payable by such Guarantor shall be increased as may be necessary so that
after such Guarantor and the Administrative Agent have made all required
deductions (including deductions applicable to additional sums payable under
this Section 5), such Guaranteed Noteholder Party receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Guarantor shall make all such deductions and (iii) such Guarantor shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

        (b)   Each Guarantor will indemnify each Guaranteed Noteholder Party for
and hold it harmless against the full amount of Taxes, and for the full amount
of taxes of any kind imposed by any jurisdiction on amounts payable under this
Section 5, imposed on or paid by such Guaranteed

4

--------------------------------------------------------------------------------


Noteholder Party and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Guaranteed
Noteholder Party makes written demand therefor.

        (c)   Within 30 days after the date of any payment of Taxes by or on
behalf of any Guarantor, such Guarantor shall furnish to the Administrative
Agent, at its address referred to in Section 9, the original or a certified copy
of a receipt evidencing such payment. In the case of any payment hereunder by or
on behalf of any Guarantor through an account or branch outside the United
States or by or on behalf of such Guarantor by a payor that is not a United
States person, if such Guarantor determines that no Taxes are payable in respect
thereof, such Guarantor shall furnish, or shall cause such payor to furnish, to
the Administrative Agent, at such address, an opinion of counsel acceptable to
the Administrative Agent stating that such payment is exempt from Taxes. For
purposes of subsection (c) of this Section 5, the terms "United States" and
"United States person" shall have the meanings specified in Section 7701 of the
Internal Revenue Code.

        (d)   In the event a Guarantor is incorporated under the laws of the
United States or a state or jurisdiction thereof, then each Guaranteed
Noteholder that is not incorporated under the laws of the United States or a
state thereof shall, so long as it is lawfully able to do so:

          (i)  deliver to the relevant Guarantor and Administrative Agent two
(2) duly completed copies of United States Internal Revenue Service Form W-8ECI
or Form W-8BEN, or successor applicable form, as the case may be;

         (ii)  deliver to the relevant Guarantor and Administrative Agent two
(2) further copies of any such form or certification on or before the date that
any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the applicable Guarantor; and

        (iii)  obtain such extensions of time for filing and completing such
forms or certifications as may reasonably be requested by the relevant Guarantor
or Administrative Agent.

        Such Lender shall certify, in the case of a Form W-8ECI or Form W-8BEN,
that it is entitled to receive payments under this Guaranty and the applicable
Note without deduction or withholding of any United States federal or state
income taxes. Each Person not incorporated under the laws of the United States
or a state thereof that is an assignee of the applicable Guaranteed Note or part
thereof and this Guarantee pursuant to Section 14 shall, upon the effectiveness
of the related transfer, be required to provide all of the forms and statements
required pursuant to this Section 5(d).

        (e)   If any Guaranteed Noteholder Party determines, in its sole
discretion, that it has actually and finally realized, by reason of a refund,
deduction or credit of any Taxes paid or reimbursed by any Guarantor pursuant to
subsection (a) or (b) above in respect of payments under the Loan Documents, a
current monetary benefit that it would otherwise not have obtained, and that
would result in the total payments under this Section 5 exceeding the amount
needed to make such Guaranteed Noteholder Party whole, such Guaranteed
Noteholder Party shall pay to such Guarantor, with reasonable promptness
following the date on which it actually realizes such benefit, an amount equal
to the lesser of the amount of such benefit or the amount of such excess, in
each case net of all out-of-pocket expenses in securing such refund, deduction
or credit.

        Section 6.    Representations and Warranties.    Each Guarantor hereby
makes each representation and warranty made in the Loan Documents by the Company
with respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:

        (a)   There are no conditions precedent to the effectiveness of this
Guaranty that have not been satisfied or waived.

5

--------------------------------------------------------------------------------

        (b)   Such Guarantor has, independently and without reliance upon any
Guaranteed Noteholder Party and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Guaranty and each other Loan Document to which it is or is to be a party,
and such Guarantor has established adequate means of obtaining from each other
Loan Party on a continuing basis information pertaining to, and is now and on a
continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.

        Section 7.    Covenants.    Each Guarantor covenants and agrees that, so
long as any part of the Guaranteed Obligations shall remain unpaid, such
Guarantor will perform and observe, and cause each of its Subsidiaries to
perform and observe, all of the terms, covenants and agreements set forth in the
Loan Documents on its or their part to be performed or observed or that the
Company has agreed to cause such Guarantor or such Subsidiaries to perform or
observe.

        Section 8.    Amendments, Guaranty Supplements, Etc.    (a) No amendment
or waiver of any provision of this Guaranty and no consent to any departure by
any Guarantor therefrom shall in any event be effective unless the same shall be
in writing and signed by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Guaranteed Noteholder Parties,
(a) reduce or limit the obligations of any Guarantor hereunder, release any
Guarantor hereunder or otherwise limit any Guarantor's liability with respect to
the Obligations owing to the Guaranteed Noteholder Parties under or in respect
of the Loan Documents except as provided in the next succeeding sentence, (b)
postpone any date fixed for payment hereunder or (c) change the number of
Guaranteed Noteholder Parties or the percentage of the aggregate unpaid
principal amount of the Advances that shall be required for the Guaranteed
Noteholder Parties or any of them to take any action hereunder. Upon the sale of
a Guarantor to the extent permitted in accordance with the terms of the Loan
Documents, such Guarantor shall be automatically released from this Guaranty.

        (b)   Upon the execution and delivery by any Person of a guaranty
supplement in substantially the form of Exhibit A hereto (each, a "Guaranty
Supplement"), (i) such Person shall be referred to as an "Additional Guarantor"
and shall become and be a Guarantor hereunder, and each reference in this
Guaranty to a "Guarantor" shall also mean and be a reference to such Additional
Guarantor, and each reference in any other Loan Document to a "Subsidiary
Guarantor" shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to "this Guaranty", "hereunder", "hereof" or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the "Guaranty", "thereunder", "thereof" or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

        Section 9.    Notices, Etc.    All notices and other communications
provided for hereunder shall be in writing (including telegraphic, telecopy or
telex communication) and mailed, telegraphed, telecopied, telexed or delivered
to it, if to any Guarantor, addressed to it in care of the Company at the
Company's address specified on the signature pages of the Guaranteed Notes, if
to either Initial Guaranteed Noteholder or the Administrative Agent, at the
address for such Person specified in the applicable Guaranteed Note, if to the
Collateral Agent, at the address specified for it in the Security Agreement and
if to any party, at such other address as shall be designated by such party in a
written notice to each other party. All such notices and other communications
shall, when mailed, telegraphed, telecopied or telexed, be effective when
deposited in the mails, delivered to the telegraph company, transmitted by
telecopier or confirmed by telex answerback, respectively. Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Guaranty or of any Guaranty Supplement to be
executed and delivered hereunder shall be effective as delivery of an original
executed counterpart thereof.

6

--------------------------------------------------------------------------------


        Section 10.    No Waiver; Remedies.    No failure on the part of any
Guaranteed Noteholder Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

        Section 11.    Right of Set-off.    Upon (a) the occurrence and during
the continuance of any Event of Default and (b) the declaration by any
Administrative Agent with respect to the applicable Guaranteed Note and in
accordance with the terms therewith, that all amounts payable under the
applicable Guaranteed Note are to be forthwith due and payable, each Guaranteed
Noteholder Party and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Guaranteed Noteholder Party or such Affiliate to or for the credit or
the account of any Guarantor against any and all of the Obligations of such
Guarantor now or hereafter existing under the Loan Documents, irrespective of
whether such Guaranteed Noteholder Party shall have made any demand under this
Guaranty or any other Loan Document and although such Obligations may be
unmatured. Each Guaranteed Noteholder Party agrees promptly to notify such
Guarantor after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Guaranteed Noteholder Party and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Guaranteed
Noteholder Party and their respective Affiliates may have.

        Section 12.    Indemnification.    (a) Without limitation on any other
Obligations of any Guarantor or remedies of the Guaranteed Noteholder Parties
under this Guaranty, each Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless each Guaranteed Noteholder
Party and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an "Indemnified Party") from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and out- of-pocket
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms.

        (b)   Each Guarantor hereby also agrees that none of the Indemnified
Parties shall have any liability (whether direct or indirect, in contract, tort
or otherwise) to any of the Guarantors or any of their respective Affiliates or
any of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Guaranteed Notes,
the actual or proposed use of the proceeds of the Advances, the Loan Documents
or any of the transactions contemplated by the Loan Documents.

        (c)   Without prejudice to the survival of any of the other agreements
of any Guarantor under this Guaranty or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 1(a) (with
respect to enforcement expenses), the last sentence of Section 2, Section 5 and
this Section 12 shall survive the payment in full of the Guaranteed Obligations
and all of the other amounts payable under this Guaranty.

        Section 13.    Subordination.    Each Guarantor hereby subordinates any
and all debts, liabilities and other Obligations owed to such Guarantor by each
other Loan Party (the "Subordinated Obligations") to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 13:

        (a)    Prohibited Payments, Etc.    Except during the continuance of an
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law

7

--------------------------------------------------------------------------------

relating to any other Loan Party), each Guarantor may receive regularly
scheduled payments from any other Loan Party on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), however, unless the
Administrative Agent otherwise agrees, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations.

        (b)    Prior Payment of Guaranteed Obligations.    In any proceeding
under any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees
that the Guaranteed Noteholder Parties shall be entitled to receive payment in
full in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Bankruptcy Law,
whether or not constituting an allowed claim in such proceeding ("Post Petition
Interest")) before such Guarantor receives payment of any Subordinated
Obligations.

        (c)    Turn-Over.    After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), each
Guarantor shall, if the Administrative Agent so requests, collect, enforce and
receive payments on account of the Subordinated Obligations as trustee for the
Guaranteed Noteholder Parties and deliver such payments to each Administrative
Agent (pro rata according to the amount of principal outstanding at such time
under the applicable Guaranteed Note) on account of the Guaranteed Obligations
(including all post petition interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of such Guarantor under the other provisions of this
Guaranty.

        (d)    Administrative Agent Authorization.    After the occurrence and
during the continuance of any Event of Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Loan Party), each Administrative Agent is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all post petition interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to each Administrative Agent (pro rata according to the amount of principal
outstanding at such time under each Guaranteed Note) for application to the
Guaranteed Obligations (including any and all post petition interest).

        Section 14.    Continuing Guaranty; Assignments under the Guaranteed
Notes.    This Guaranty is a continuing guaranty and shall (a) remain in full
force and effect until the payment in full in cash of the Guaranteed Obligations
and all other amounts payable under this Guaranty, (b) be binding upon the
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Guaranteed Noteholder Parties and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, any Guaranteed Noteholder Party may assign or
otherwise transfer all or any portion of its rights and obligations under the
applicable Guaranteed Note (including, without limitation, all or any portion of
the Advances owing to it) to any other Person, in accordance with the terms of
the applicable Guaranteed Note and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Guaranteed
Noteholder Party herein or otherwise. No Guarantor shall have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Guaranteed Noteholder Parties, except as otherwise provided in
the applicable Guaranteed Note.

        Section 15.    Execution in Counterparts.    This Guaranty and each
amendment, waiver and consent with respect hereto may be executed in any number
of counterparts and by different parties thereto in

8

--------------------------------------------------------------------------------


separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Guaranty by telecopier shall be effective as delivery of an original executed
counterpart of this Guaranty.

        Section 16.    Governing Law; Jurisdiction; Waiver of Jury Trial,
Etc.    (a) This Guaranty shall be governed by, and construed in accordance
with, the laws of the State of New York.

        (b)   Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or any of the other Loan Documents to which
it is or is to be a party, or for recognition or enforcement of any judgment,
and each Guarantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in any
such New York State court or, to the extent permitted by law, in such federal
court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or any other Loan Document shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document in the courts of any jurisdiction.

        (c)   Each Guarantor irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party in any New York State or federal court. Each
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.

        (d)   EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

[Remainder of this page left blank intentionally]

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

    ADVANCED TELEMARKETING CORPORATION
 
 
By
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------

Title: President
 
 
IQI, INC.
 
 
By
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------

Title: President
 
 
LEXI INTERNATIONAL, INC.
 
 
By
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------

Title: President
 
 
INTERSERV SERVICES CORPORATION
 
 
By
/s/  GENE SPEYER      

--------------------------------------------------------------------------------

Title: President
 
 
EBA DIRECT, INC.
 
 
By
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------

Title: President

--------------------------------------------------------------------------------

Exhibit A
To The
Guaranty


FORM OF SUBSIDIARY GUARANTY SUPPLEMENT


                                ,             

            , as Administrative Agent
[Address of Administrative Agent]

Attention:            

Guaranteed Notes dated as of November 5, 2003 by Aegis Communications Group,
Inc.,
a Delaware corporation (the "Company")

Ladies and Gentlemen:

        Reference is made to the above-captioned Guaranteed Notes and to the
Guaranty referred to therein (such Guaranty, as in effect on the date hereof and
as it may hereafter be amended, supplemented or otherwise modified from time to
time, together with this Guaranty Supplement, being the "Guaranty"). The
capitalized terms defined in the Guaranty or in the Guaranteed Notes and not
otherwise defined herein are used herein as therein defined.

        Section 1.    Guaranty; Limitation of Liability.    (a) The undersigned
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premium, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and out-of-pocket expenses of counsel) incurred by
the Administrative Agent or any other Guaranteed Noteholder Party in enforcing
any rights under this Guaranty Supplement, the Guaranty or any other Loan
Document. Without limiting the generality of the foregoing, the undersigned's
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Guaranteed
Noteholder Party under or in respect of the Loan Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

        (b)   The undersigned, and by its acceptance of this Guaranty
Supplement, each Administrative Agent and each other Guaranteed Noteholder
Party, hereby confirms that it is the intention of all such Persons that this
Guaranty Supplement, the Guaranty and the Obligations of the undersigned
hereunder and thereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty Supplement, the Guaranty and the Obligations
of the undersigned hereunder and thereunder. To effectuate the foregoing
intention, each Administrative Agent, the other Guaranteed Noteholder Parties
and the undersigned hereby irrevocably agree that the Obligations of the
undersigned under this Guaranty Supplement and the Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of the
undersigned under this Guaranty Supplement and the Guaranty not constituting a
fraudulent transfer or conveyance.

        (c)   The undersigned hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Guaranteed
Noteholder Party under this Guaranty Supplement, the Guaranty or any other
guaranty, the undersigned will contribute, to the maximum extent permitted by
applicable law, such amounts to each other Guarantor and each other guarantor so
as to maximize

--------------------------------------------------------------------------------


the aggregate amount paid to the Guaranteed Noteholder Parties under or in
respect of the Loan Documents.

        Section 2.    Obligations Under the Guaranty.    The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Subsidiary Guaranty to an "Additional
Guarantor" or a "Guarantor" shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a "Subsidiary
Guarantor" or a "Loan Party" shall also mean and be a reference to the
undersigned.

        Section 3.    Representations and Warranties.    The undersigned hereby
makes each representation and warranty set forth in Section 6 of the Guaranty to
the same extent as each other Guarantor.

        Section 4.    Delivery by Telecopier.    Delivery of an executed
counterpart of a signature page to this Guaranty Supplement by telecopier shall
be effective as delivery of an original executed counterpart of this Guaranty
Supplement.

        Section 5.    Governing Law; Jurisdiction; Waiver of Jury Trial,
Etc.    (a) This Guaranty Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

        (b)   The undersigned hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or any federal court of the United States of America sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty or any of
the other Loan Documents to which it is or is to be a party, or for recognition
or enforcement of any judgment, and the undersigned hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Supplement or the Guaranty or any
other Loan Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty Supplement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.

        (c)   The undersigned irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty or any of
the other Loan Documents to which it is or is to be a party in any New York
State or federal court. The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.

        (d)   THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

    Very truly yours,
 
 
[NAME OF ADDITIONAL GUARANTOR]
 
 
By
       

--------------------------------------------------------------------------------

Title:

2

--------------------------------------------------------------------------------



QuickLinks


SUBSIDIARY GUARANTY
T A B L E O F C O N T E N T S
SUBSIDIARY GUARANTY
FORM OF SUBSIDIARY GUARANTY SUPPLEMENT
